464 S.W.2d 837 (1971)
Ex parte Carey STARKS.
No. 43858.
Court of Criminal Appeals of Texas.
March 31, 1971.
*838 No attorney on appeal for appellant.
Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
DOUGLAS, Judge.
This is an appeal from an order entered in Criminal District Court No. 3 of Dallas County on the 17th day of October, 1969, remanding appellant to custody for extradition to the State of California.
The Executive Warrant of the Honorable Preston Smith, Governor of Texas, reciting in substance that appellant stands charged by affidavit made before a magistrate issued with a warrant with the crime of murder, was introduced. The notice of appeal was given on the 17th day of October, 1969. The record reached this Court on January 11, 1971. No reason for the delay appears in the record. The rules for appeal in habeas corpus apply in extradition proceedings and the records should be prepared and sent to this Court without delay. The rules for preparing records and briefs for appeals from convictions under Article 40.09, Vernon's Ann.C.C.P., do not apply. See Ex parte Watson, Tex.Cr.App., 455 S.W.2d 300.
The introduction of the Executive Warrant, regular on its face, made a prima facie case authorizing extradition. Ex parte Young, Tex.Cr.App., 455 S.W.2d 287.
There is no contention or showing in this Court that extradition should not be granted. Apparently this appeal was taken solely for delay.
The order remanding appellant to custody for extradition is affirmed.
No motion for rehearing will be entertained nor filed by the Clerk except by leave of this Court after good cause has been shown.